         Case 1:21-mj-00143-RMM Document 11 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §                             21-mj-143 (RMM)
                                            §
NOLAN B. COOKE                              §



                                WAIVER OF SPEEDY TRIAL


 TO THE HONORABLE ROBIN M. MERIWEATHER, UNITED                                       STATES
 MAGISTRATE JUDGE FOR THE DISTRICT OF COLUMBIA:

       I have been advised of my 30-day right to a speedy indictment and my right to a speedy

trial under the Speedy Trial Act, 18 U.S.C. § 3161. I hereby waive my right to a speedy

indictment and speedy trial under the Act and consent to continuing my deadline for indictment

and trial date. I understand the period of continuance will be excluded from computations of time

for the purposes of the Speedy Trial Act.

                                            Respectfully submitted:

                                            __________________________________________
                                            Defendant Nolan Cooke         Date:

                                            Donald H. Flanary III.
                                            State Bar No. 24045877
                                            FLANARY LAW FIRM, PLLC
                                            214 E. Ashby Pl.
                                            San Antonio, Texas 78212
                                            (210) 738-8383
                                            (210) 728-3438 [Telecopier]

                                            By:    /s/ Donald H. Flanary, III.
                                                    Donald H. Flanary, III.
                                                    Texas State Bar No. 24045877

                                                    /s/ Jay P. Mykytiuk
                                                    Jay P. Mykytiuk
Case 1:21-mj-00143-RMM Document 11 Filed 02/09/21 Page 2 of 2




                                 DC Bar No.: 976596
                                 Scrofano Law, PC
                                 406 5th Street NW, Suite 12
                                 Washington, DC 20001
                                 Telephone: (202) 630-1522

                                 Attorneys for Defendant,
                                 NOLAN B. COOKE
